The defendant challenges the sufficiency of the evidence adduced at trial to establish his guilt of robbery in the first degree. In order to prove the defendant’s guilt of this crime, the People were required to prove that the defendant actually used an instrument during the crime which was "readily capable of causing death or other serious physical injury” (Penal Law § 10.00 [13]; People v Pena, 50 NY2d 400, 407, cert denied 449 US 1087; People v Baskerville, 60 NY2d 374). In this case, the complainant testified that the defendant threatened to cut her and she concluded that he had a knife because she felt a cold hard object next to her body. Although the *598complainant did not see the object, viewing the circumstantial evidence in the light most favorable to the People, as we must (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Kennedy, 47 NY2d 196), and giving the People the benefit of every reasonable inference to be drawn therefrom (People v Lewis, 64 NY2d 1111, 1112), we find that the defendant’s guilt of robbery in the first degree was established beyond a reasonable doubt.
We further find the defendant’s remaining contentions to be without merit. Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.